COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-330-CV
  
  
ELIZABETH 
ROHR                                                                  APPELLANT
  
V.
  
R. 
CRAIG SAUNDERS                                                               APPELLEE
  
  
----------
 
FROM 
THE 211TH DISTRICT COURT OF DENTON COUNTY
 
----------
 
MEMORANDUM OPINION1 AND JUDGMENT
------------
        On 
December 10, 2004 and February 4, 2005, we notified appellant, in accordance 
with rule of appellate procedure 42.3(c), that we would dismiss this appeal 
unless the $125 filing fee was paid.  Tex. R. App. P. 42.3(c).  Appellant 
has not paid the $125 filing fee.  See Tex. R. App. P. 5, 12.1(b).
        Because 
appellant has failed to comply with a requirement of the rules of appellate 
procedure and the Texas Supreme Court's order of July 21, 1998,2 
we dismiss the appeal.  See Tex. 
R. App. P. 42.3(c), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.  See
Tex. R. App. P. 5.
    
     
                                                                  PER 
CURIAM
  
  
   
PANEL 
D: HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
March 10, 2005


NOTES
1.  
See Tex. R. App. P. 47.4.
2.  
July 21, 1998 “Order Regarding Fees Charged in Civil Cases in the Supreme 
Court and the Courts of Appeals,” 971-972 S.W.2d (Tex. Cases) XXXVIII (1998).